DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 3, 9-11, 14, 15-18, and 21 is/are rejected under 35 U.S.C. 103 as being obvious over Ransbury et al. (US 2013/0072995, hereinafter “Ransbury”) in view of Greenland et al. (US 2008/0071178, hereinafter “Greenland”).
In regards to claims 2, 9, 15, 18, and 21, Ransbury discloses a method of modulating an autonomic cardiopulmonary nerve to treat acute heart failure (pars. 0013 and 0015; pulmonary artery (of the heart) nerves), the method comprising: positioning a distal portion of a catheter comprising an electrode array in a subject, the electrode array comprising a plurality of electrodes in a row and column pattern (Figs. 1-4; electrodes 20 arranged in circumferential rows on the column supports 18), the catheter comprising a plurality of conductive members insulated from each other, each conductive member of the plurality of conductive members coupled to one electrode of the plurality of electrodes and extending out of the subject (Figs. 1-4, note “skin layer”) for coupling to a stimulation system (par. 0023 describing the selectivity of electrodes and thus requiring separate conductors), the subject comprising: a pulmonary trunk; a right lateral plane passing along a right luminal surface of the pulmonary trunk; a left lateral plane parallel to the right lateral plane, the left lateral plane passing along a left luminal surface of the pulmonary trunk; a branch point between the right lateral plane and the left lateral plane, the pulmonary trunk having a diameter taken across a plane perpendicular to the left lateral plane and the right lateral plane; a right pulmonary artery; and a left pulmonary artery, the branch point at least partially defining a beginning of the left pulmonary artery and the right pulmonary artery (necessarily present in human anatomy); positioning the electrode array in the right pulmonary artery to the right of the left lateral plane (par. 0025, “right pulmonary artery” necessarily having the claimed geometric relationship); contacting the electrode array on a superior surface of the right pulmonary artery (Figs. 5A and 5B; the anchors extend around the circumference of the vessel, including a superior surface); and providing electrical current to a combination of electrodes of the plurality of electrodes of the electrode array to modulate the autonomic cardiopulmonary nerve (nerve associated with the pulmonary artery of the heart) to increase heart contractility to treat the acute heart failure (par. 0004).  
Ransbury does not expressly and explicitly disclose that the treatment catheter is placed by floating a pulmonary catheter to the right pulmonary artery, inserting a guidewire through the pulmonary catheter to the right pulmonary artery, and tracking the treatment catheter over the guidewire.  However Greenland, in the same field of endeavor of right pulmonary artery (par. 0022) electrical therapy (par. 0020), teaches floating a pulmonary catheter to the right pulmonary artery, inserting a guidewire through the pulmonary catheter to the right pulmonary artery, and tracking the treatment catheter over the guidewire (par. 0059) to provide the predictable results of more accurately positioning the device to a distal position within the patient’s vasculature from a surface location using known techniques (pars. 0005, 0008, 0058), and this is merely the use of a known technique to improve similar devices and methods in the same way.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention by modify Ransbury by floating a pulmonary catheter to the right pulmonary artery, inserting a guidewire through the pulmonary catheter to the right pulmonary artery, and tracking the treatment catheter over the guidewire to provide the predictable results of more accurately positioning the device to a distal position within the patient’s vasculature from a surface location using known techniques, and this is merely the use of a known technique to improve similar devices and methods in the same way.
	In regards to claims 3 and 17, contacting the electrode array comprises contacting the electrode array superior to the branch point because the left and right branches of the pulmonary artery extend superiorly from the branch point and Ransbury discloses application within the right pulmonary artery (par. 0025).
	  In regards to claims 10, 11, 14, and 16, since the array contacts the circumference of the right pulmonary artery (e.g., Fig. 5B, par. 0025), the array contacts another surface including an anterior surface.

Claim(s) 4, 5, 7, 8, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ransbury in view of Greenland.  Ransbury discloses the essential features of the claimed invention including targeting stimulation in the right pulmonary artery (par. 0025) while avoiding chronotropic/dromotropic effects associated with stimulating at a location between the superior vena cava and aorta (par. 0015); and that the autonomic cardiopulmonary nerve is a sympathetic “pulmonary artery nerve” or “ventral lateral cardiac nerve” (par. 0015).  Ransbury does not expressly and explicitly disclose positioning the electrode array to the right of the branch point by no more than three times a diameter of the pulmonary trunk, wherein the right pulmonary artery comprises a second branch point that divides the right pulmonary artery into at least two additional arteries, wherein positioning the electrode array comprises positioning the electrode array between the branch point and the second branch point; or wherein the autonomic cardiopulmonary nerve comprises at least one of the right dorsal medial cardiopulmonary nerve, the right dorsal lateral cardiopulmonary nerve, the left ventral cardiopulmonary nerve, the left dorsal medial cardiopulmonary nerve, the left dorsal lateral cardiopulmonary nerve, or the left stellate cardiopulmonary nerve. 
	However, Ransbury discloses the desired location for the array is in the right pulmonary artery but not as far as the area between the superior vena cava and aorta (par. 0015), as this would trigger undesired effects (par. 0015).  Since this desired area anatomically corresponds to the location(s) claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to actually place the array in the claimed location to affectively target the desired inotropic location(s) and avoid the chronotropic/dromotropic location(s) to avoid undesired tachycardia.
	Additionally, it is well-known in the art that the sympathetic nerves that are in proximity to the pulmonary artery are the right dorsal medial cardiopulmonary nerve, the right dorsal lateral cardiopulmonary nerve, the left ventral cardiopulmonary nerve, the left dorsal medial cardiopulmonary nerve, the left dorsal lateral cardiopulmonary nerve, and the left stellate cardiopulmonary nerve.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ransbury by modulating the right dorsal medial cardiopulmonary nerve, the right dorsal lateral cardiopulmonary nerve, the left ventral cardiopulmonary nerve, the left dorsal medial cardiopulmonary nerve, the left dorsal lateral cardiopulmonary nerve, or the left stellate cardiopulmonary nerve as these are known to be sympathetic nerves in the vicinity of the pulmonary artery, Ransbury recognizes the benefit of stimulating sympathetic nerves in the vicinity of the pulmonary artery of the heart, and this would be merely the use of a known technique to improve similar devices and method in the same way.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Ransbury as claimed to actually place the array in the claimed location to affectively target the desired inotropic location(s) and avoid the chronotropic/dromotropic location(s) to avoid undesired tachycardia, and stimulate the claimed sympathetic nerves in the vicinity of the pulmonary artery of the heart as this would be merely the use of a known technique to improve similar devices and method in the same way.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5, 7-11, 13-18, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,722,716. Although the claims at issue are not identical, they are not patentably distinct from each other because some of the claims of the instant application are narrower than (i.e., “anticipated by”) the claims of the issued patent except for the placement method and locations that are rendered obvious by Greenland and well-known concepts for the rationale set forth above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-5, 7-11, 13-18, 20 and 21 have been considered but are moot because of the new grounds of rejection set forth above.  Applicant argued that the present disclosure does not admit that the claimed placement technique is known in the art.  However, Greenland teaches this placement method in the same field of endeavor, as set forth above.  Accordingly, the examiner respectfully maintains the rejection of claims 2-5, 7-11, 13-18, 20 and 21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US 2006/0089694) is another teaching of placing a pulmonary artery device using the claimed placement technique.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792